 Case: 1:17-cv-03028 Document #: 113 Filed: 09/06/19 Page 1 of 1 PageID #:561

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Paul Olsson, et al.
                                 Plaintiff,
v.                                                     Case No.: 1:17−cv−03028
                                                       Honorable Manish S. Shah
Joanna Langley, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 6, 2019:


        MINUTE entry before the Honorable Manish S. Shah: Status hearing held.
Pursuant to the notice of voluntary dismissal [112] plaintiff's claims against defendant
Hamilton are dismissed without prejudice, and defendant Hamilton is terminated as a
party to this case. Defendants must respond to the amended complaint by 10/21/19. The
parties are directed to meet and confer, and by 10/21/19, shall file a status report with a
proposed discovery schedule, including a proposed briefing schedule on any motions to
dismiss filed in response to the amended complaint. Thereafter, the court will enter an
order setting further deadlines. Continued status hearing is set for 12/3/19 at 9:30 a.m.
Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
